DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
 
Response to Arguments
	Applicant’s amendments have addressed the 112 rejections and those rejections are withdrawn.
	With respect to the art rejection, applicant argues that “actions and activities by the acquiring entity are detected on a communication channel that is provided by an external platform” and is therefore not taught by the cited references.  The examiner disagrees.  As an initial matter, the use of an API for communicating with external entities, is by definition how a platform communicates with external platforms.   Further reference and definitions of an API are attached as NPL.   The examiner further notes that BUI monitors “a digital footprint of a real estate user. In embodiments, a digital footprint may include chats, real estate forums, social media postings and/or or followers.” – “obtaining additional information, parameters and measurements from the data sources available in the one or more database servers…the data sources may include a user's profile (e.g., created by the users) 426, a social network module 427 that is extracting information or receiving information from the user's digital footprint (e.g. social media postings, postings on the internet, other social networking platforms) as well as information, parameters and measurements from the internet browsing module 428.  These all 
	The examiner notes that under MPEP § 706.07(b), this action could be made final.  However, as it appears that applicant has made a bona fide effort to advance prosecution and a new examiner has been assigned to this application, the examiner is choosing to make this action non-final in an effort to have a further discussion with applicant about furthering prosecution and would look forward to speaking with applicant in response to this office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-16, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bui et al., U.S. 20190080425 A1 (previously cited and hereafter referred to as “Bui”), in view of Thomas, U.S. 20090025063 A1 (newly cited and hereafter referred to as “Thomas”).

Regarding claim 1, Bui discloses a server device for interfacing entities engaged in property exchange activities, the device comprising: 
a processor (Bui: [0021]); 
a communications module coupled to the processor (Bui: [0021]); and 

establish connectivity with at least one external platform via an application programming interface  (Bui: Fig 1, connects to various other platforms; note by definition such connections are done via an application programming interface [definitions attached as NPL for reference]) 
receive via the communications module using the application programming interface a first signal including data indicative of actions or activities by an acquiring entity automatically detected on a communication channel provided by the external platform and used by the acquiring, the communication channel and external being accessible to the server device via the application programming interface; (Bui: [0028], [0041], [0092-0094], [0098] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105” – “the ODRESP software may also monitor 547 a digital footprint of a real estate user. In embodiments, a digital footprint may include chats, real estate forums, social media postings and/or or followers.” – “obtaining additional information, parameters and measurements from the data sources available in the one or more database servers…the data sources may include a user's profile (e.g., created by the users) 426, a social network module 427 that is extracting information or receiving information from the user's digital footprint (e.g. social media postings, postings on the internet, other social networking platforms) as well as information, parameters and measurements from the internet browsing module 428 (which is extracting information from internet browsers utilized by the real estate users or receiving information from the internet browsers).”); 
automatically determine from the data, an intent to engage in a property exchange activity by the acquiring entity (Bui: [0028], [0041], [0052], [0092-0094], [0098] – “the real 
in response to determining the intent (Bui: [0028], [0041], [0052], [0092-0094], [0098] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105…the real estate services real time recommendation module 410 may utilize all, a portion of or some of this 
access first profile data for the acquiring entity, the device having permission to access the first profile data (Bui: [0030], [0078] – “users, service requesters…may load the on-demand real estate service provider (ODRESP) software application onto the computing devices and may register, signup and create secure and password protected accounts within the ODRESP software application or ODRESP system…an account is 
access second profile data for each of a plurality of advisor entities related to the property exchange activity (Bui: [0030], [0078] – “…service providers and/or agents may load the on-demand real estate service provider (ODRESP) software application onto the computing devices and may register, signup and create secure and password protected accounts within the ODRESP software application or ODRESP system…an account is created and relevant profile information may be entered for the user, customer, service requesters, service providers and/or agents…the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters).”); 
use the first profile data and the second profile data to generate at least one proposed match between a corresponding one or more of the plurality of advisor entities and the acquiring entity (Bui: [0030], [0036], [0059] – “the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the 
send via the communications module to the acquiring entity a second signal including a recommendation, the recommendation comprising the at least one proposed match (Bui: [0028], [0036] – “the ODRESP application servers 105 may communicate and/or transmit 144 the query results (and/or associated parameters, measurements and/or information) to the one or more customer computing devices 115” – “the ODRESP software application and/or system may display a recommended real estate agent (or service provider) as well as additional real estate agents in a service provider list”); 
provide an acquiring entity user interface via the communications module to enable the acquiring entity to respond to the recommendation and communicate with advisor entities selected for the property exchange activity (Bui: [0028], [0037] – “a customer or service requester may select one of the service providers communicated in the query results and may 
after receiving a first request to engage a first advisor entity of the plurality of advisor entities, provide a first advisor connection between the acquiring entity and the first advisor entity (Bui: [0037], [0043], [0045], Fig. 2 – “in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile…the ODRESP software application may generate the notifications and/or messages via currently available messaging methodology including, but not limited to, SMS messaging, MMS messaging, other forms of instant messaging, automated phone calls, and social networks messaging…if the real estate agent accepts the real estate user request, the ODRESP software application may send a confirmation notification message to the real estate user via a preferred communication method defined in the real estate user's account profile…the confirmation notification message may include information, measurements and/or parameters about the selected real estate agent including, but not limited to a photo image, contact information, and estimated time of arrival value or measurement…the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference.”); and 

but does not explicitly teach the device enforcing at least one access control criterion on the first advisor connection to restrict sharing of at least some data of the first profile data according to activities required to be performed by the first advisor entity based on an advisor type. However, Thomas teaches providing connections between entities (Thomas: [0007], [0011]), including a device enforcing at least one access control criterion on a first advisor connection to restrict sharing of at least some data of a first profile data according to activities required to be performed by the first advisor entity based on an advisor type (Thomas: [0007-0008], [0012], [0049] – “A mediation computing device, different than the first computing device, but connected to the first computing device, interacts with a user of the redacted content to identifying a role of a user attempting to interact with the content” – “Example: Bob, Mary, and Mitchell all need access to a particular document (which could be a word processing document, a PDF document, a spreadsheet, or some other kind of document). The document might contain a patient's medical information. Mary, as the primary care physician, needs access to the 
It would have been obvious to one of ordinary skill in the art to include in the entity engagement device, as taught by Bui, the ability for the device to enforce at least one access control criterion on a first advisor connection to restrict sharing of at least some data of a first profile data according to activities required to be performed by the first advisor entity based on an advisor type, as taught by Thomas, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui, to include the teachings of Thomas, in order to feasibly control access to sensitive materials to a party (Thomas: [0005]). 


Regarding claim 2, Bui/Thomas teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: 
after receiving at least one second request to engage at least one corresponding second advisor entity of the plurality of advisor entities, provide at least one second advisor connection 
enable via the communications module at least one interaction in at least one advisor activity between the acquiring entity and the at least one second advisor entity (Bui: [0043], [0045], [0101], Fig. 2 – “if the real estate agent accepts the real estate user request, the ODRESP software application may send a confirmation notification message to the real estate user via a preferred communication method defined in the real estate user's account profile…the confirmation notification message may include information, measurements and/or parameters about the selected real estate agent including, but not limited to a photo image, contact information, and estimated time of arrival value or measurement…the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Bui for the reasons identified above with respect to claim 1.    

Regarding claim 5, Bui/Thomas teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: provide via the communications module a document sharing tool to the acquiring entity and the first advisor entity (Thomas: [0013], [0049] – “a product available as a download or on a computer readable medium has: 1) a document space for display on a monitor for an author to visually see content created in the document space; 2) a visual interface for display on the monitor for the author to designate a portion of the content created in the document space as redacted and to designate various users roles able to access the redacted portion; 3) a saving component causing local or remote encryption of the redacted content upon receipt of an indication from the author to electronically save the content; and 4) a displaying component to visually show the user, attempting to interact with the content, the redacted portion in encrypted form if the role of the user does not match one of the designated various user roles.” – “a user logs-on to a document viewing program, e.g., by way of OpenOffice (or the viewing program, whatever it happens to be)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thomas with Bui for the reasons identified above with respect to claim 1.    

Regarding claim 6, Bui/Thomas teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: provide via the communications module a communication tool to the acquiring entity and the first advisor entity (Bui: [0045], [0102] – “the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents…the ODRESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference…the ODRESP software management layer 735 may comprise an instant 

Regarding claim 7, Bui/Thomas teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: regenerate the at least one proposed match between the corresponding advisor entity and the acquiring entity and send via the communications module a seventh signal including a revised recommendation prior to receiving the first request, based on at least one change to the second profile data (Bui: [0023], [0036], [0049], [0052] – “after a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160, computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user” – “the publicly available database sources and privately available database sources may communicate and/or refresh the data, parameters, and/or measurements in the real estate service provider matching system database or database servers on a continual and/or constant basis in order to provide real time (of closed to real time) information, parameters, measurements and data updates for the on-demand real estate service provider matching system…an ODRESP software application 305 may request recommendations (e.g., utilizing the original parameters, measurements and/or information) or updates through, for example, a recommendations or updates module or subroutine 320…the request may be a query which communicates with one or more ODRESP database servers (e.g., 325 in FIG. 3) to obtain the original or updated real estate agent parameters, measurements and/or information” – “a 

Regarding claim 9, Bui/Thomas teaches the device of claim 1, wherein the recommendation comprises at least one option between a plurality of advisor entities of a same type (Bui: [0020], [0037] – “reference number 165 illustrates a real estate agent submenu in the ODRESP software application and/or system where a listing of real estate agents (or service providers) is displayed to a real estate user, customer or service requester” – “Other real estate related service providers (besides real estate property purchasers and consumers) may include, but are not limited to escrow agents, lending agents, title company representative, home inspectors, appraisers, notaries, movers,…home warranty providers…”), and wherein the computer executable instructions further cause the processor to: 
enable the acquiring entity to provide a selected option (Bui: [0028], [0037], [0043] – “the real estate agent (or service provider) submenu may allow a real estate user (or service requester) to affirm the recommended real estate agent (or service provider) (e.g., by pressing for example, a selection button)” – “the ODRESP software application may allow real estate 
notify a selected advisor entity related to the selected option (Bui: [0043] – “in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile”).

Regarding claim 10, Bui/Thomas teaches the device of claim 1, wherein the determined intent to engage in the property exchange activity is detected by at least one of the communications module and the processor (Bui: [0021], [0028] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105”).

Regarding claim 11, Bui/Thomas teaches the device of claim 10, wherein the communications module determines the intent to engage in the property exchange activity using an existing interaction channel between the acquiring entity and a financial institution (Bui: [0020], [0028], [0079], [0102] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105” – “Other real estate related service providers (besides real estate property purchasers and consumers) may include, but are not limited to escrow agents, lending agents…finance (e.g., banks, insurance, credit unions) database servers and finance application servers may update the ODRESP database servers with information regarding one or more real estate service providers and/or one or more real estate service requesters” – “the ODRESP software management layer 735 may comprise a billing module 740. In embodiments, a billing module 740 may generate invoices and communicate these to real estate users or service requesters and/or real estate agents or service providers who utilize the ODRESP software and/or system and/or 

Regarding claim 12, Bui/Thomas teaches the device of claim 11, wherein the computer executable instructions further cause the processor to: receive via the communications module an eighth signal including a notification from the acquiring entity or a financial institution associated with the acquiring entity, the notification comprising the intent to engage in the property exchange activity (Bui: [0028], [0036] – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105” – “a real estate user or service requester may select a desired real estate service via the services selection screen 160…a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160”).

Regarding claim 13, Bui/Thomas teaches the device of claim 1, wherein the property exchange activity corresponds to a home purchase, and the plurality of advisor entities comprises at least one of a real estate agent or broker, a legal advisor, a mortgage advisor, a home inspector, an insurer, a moving company, and a storage company Bui: [0020], [0037] – “reference number 165 illustrates a real estate agent submenu in the ODRESP software application and/or system where a listing of real estate agents (or service providers) is displayed to a real estate user, customer or service requester [i.e., purchaser]” – “Other real estate related service providers (besides real estate property purchasers and consumers) 

Regarding claim 14, Bui/Thomas teaches the device of claim 1, wherein the first profile data for the acquiring entity is not yet available to the device, and wherein the computer executable instructions further cause the processor to: obtain the permission to access the first profile data; or receive via the communications module a ninth signal including the first profile data from the acquiring entity (Bui: [0030] – “users, service requesters…may load the on-demand real estate service provider (ODRESP) software application onto the computing devices and may register, signup and create secure and password protected accounts within the ODRESP software application or ODRESP system…an account is created and relevant profile information may be entered for the user, customer” – “not yet available to the device” is the profile information not being received yet because the user has not downloaded the app and registered).

Regarding claims 15, 16, and 19, all the limitations in method claims 15, 16, and 19 are closely parallel to the limitations of machine claims 1, 2, and 7 analyzed above and rejected on the same bases.  

Regarding claim 20, all the limitations in medium claim 20 are closely parallel to the limitations of machine claim 1 analyzed above and rejected on the same bases.  

Claims 3, 4, 17, and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bui, in view of Thomas, in further view of Wickam, U.S. 20150242919 A1 (previously cited and hereafter referred to as “Wickam”).

Regarding claim 3, Bui/Thomas teaches the device of claim 2, wherein the computer executable instructions further cause the processor to: 
send via the communications module a third signal including a proposal for the first advisor entity based on a highest match, and await a fourth signal received via the communications module including the first request to engage the first advisor entity before determining others of the plurality of advisor entities (Bui: [0020], [0028], [0036], [0043-0044] – “computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user…the ODRESP software application may allow real estate users to select a real estate agent from the real estate list generated by the ODRESP software application, and in response to selection of the real estate agent, the ODRESP software application and system may notify the real estate agent via a preferred method defined in the real estate agent's account profile…if the real estate agent rejects the service or meeting request, the real estate user may be notified and may be presented with a next best available option from the list of real estate agents” – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105…Other real estate related service providers (besides real estate property purchasers and consumers) may include, but are not limited to escrow agents, lending agents, title company representative, home inspectors, appraisers, notaries, movers”); 
use the first profile data and the second profile data to generate at least one secondary proposed match between the corresponding at least one second advisor entity and the 
send via the communications module a fifth signal including at least one secondary recommendation for the at least one second advisor entity (Bui: [0028], [0036] – “the ODRESP application servers 105 may communicate and/or transmit 144 the query results (and/or associated parameters, measurements and/or information) to the one or more customer computing devices 115” – “the ODRESP software application and/or system may display a recommended real estate agent (or service provider) as well as additional real estate agents in a service provider list”). 
Bui/Thomas does not explicitly teach that the proposed match between at least one second advisor entity and an acquiring entity is generated based at least in part on affinity between a first 
It would have been recognized that applying the known technique of a proposed match between at least one second advisor entity and an acquiring entity being generated based at least in part on affinity between a first advisor entity and the at least one second advisor entity, as taught by Wickam, to the teachings of Bui/Thomas would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar devices. Further, including that a proposed match between at least one second advisor entity and an acquiring entity is generated based at least in part on affinity between a first advisor entity and the at least one second advisor entity, as taught by Wickam, into the real estate vendor recommendation system of Bui/Thomas would have been recognized by those of ordinary skill in the art as resulting in an improved system for interfacing entities by advantageously providing increased client retention rates for real estate agents (Wickam: [0039]).

Regarding claim 4, Bui/Thomas teaches the device of claim 1, wherein the computer executable instructions further cause the processor to: use the first profile data and the second profile data to generate at least one proposed additional match between corresponding advisor entities and the acquiring entity; and send via the communications module a sixth signal including an additional recommendation to the acquiring entity, the additional recommendation comprising the at least one proposed additional match (Bui: [0020], [0030], [0036], [0059] – “the information and/or parameters entered by the users, service requesters, service providers and/or agents may be utilized by the ODRESP software and/or ODRESP system to dynamically select service providers or agents (in real-time or within a short timeframe that match or closely align with criteria and/or parameters entered or previously supplied by the customers or service requesters)” – “after a real estate user selects the real estate product or real service he/she is most interested in and makes any selection refinements on parameters most relevant to that particular real estate product or service via the services selection submenu 160, computer-readable instructions executable by the one or more processors (e.g., the ODRESP software application in conjunction with the ODRESP system) may select and/or recommend one real estate agent (or real estate service provider) that may best be able to meet with the real estate user (or service requester) at a time requested (e.g., entered into the search submenu 155) and also meets a largest amount of search criteria, preferences or classifications of the user…the ODRESP system may utilize external or internal data sources to make this recommendation, such as, but not limited to, a real estate agent profile, a real estate buyer profile” – “one or more requester or customer computing devices 115 may initiate a service request which may be transmitted or communicated 141 to the ODRESP application server 105…Other real estate related service providers (besides real estate property 
Bui/Thomas does not explicitly teach that the generating of at least one proposed additional match between corresponding advisor entities and the acquiring entity and sending of the sixth signal including an additional recommendation to the acquiring entity occurs subsequent to commencement of the property exchange activity. However, Wickam teaches real estate management and recommending vendors (Wickam: Abstract), including,  subsequent to commencement of the property exchange activity, using the first profile data and the second profile data to generate at least one proposed additional match between corresponding advisor entities and the acquiring entity; and sending via the communications module a sixth signal including an additional recommendation to the acquiring entity, the additional recommendation comprising the at least one proposed additional match (Wickam: [0041], [0047], [0098], [0105] – “The user interface may permit a user to search for vendors recommended by a real estate agent. Options may be presented for a user to search all vendors 902, search categories 904, view agent negotiated rates 906, and/or view agent negotiated offers 908. A user may be able to search for vendor by name and/or categories…the service provider pool may be reflective of a category. For example, all electricians may be shown. Alternatively, they service provider pool may be reflective of geography, list (e.g., real estate agent's list, homeowner's list) or other parameters.”).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bui/Thomas, the ability to subsequent to commencement of the property exchange activity, use the first profile data and the second profile data to generate at least one proposed additional match between corresponding advisor entities and the acquiring entity; and send via the communications module a sixth signal including an additional recommendation to the acquiring entity, the additional recommendation comprising the at least one proposed additional match, as taught by Wickam, since 

Regarding claims 17 and 18, all the limitations in method claims 17 and 18 are closely parallel to the limitations of machine claims 3 and 4 analyzed above and rejected on the same bases.  

Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Bui, in view of Thomas, in further view of Fawaz, U.S. 20120173306 A1 (previously cited and hereafter referred to as “Fawaz”).

Regarding claim 8, Bui/Thomas teaches the device of claim 1, but does not explicitly teach contacting at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generating the recommendation based on receipt of the acceptance. However, Fawaz teaches providing agent referrals for real estate transactions (Fawaz: Abstract), including contacting at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generating the recommendation based on receipt of the acceptance (Fawaz: [0034], Fig. 3 – “After ranking the two or more real estate agents, an agent interview filter may be used to confirm additional information prior to providing the referral of the real estate agent to the buyer or seller. Examples of information that may be confirmed by the agent interview filter include…willingness of agent to enter into agreement with referral service provider, willingness of 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Bui/Thomas, the ability to contact at least one potential advisor entity based on the at least one proposed match to obtain an acceptance to be included in the recommendation to the acquiring entity; and generate the recommendation based on receipt of the acceptance, as taught by Fawaz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Bui/Thomas, to include the teachings of Fawaz, in order to assure users that they are utilizing a reputable agent based on the relationship of the buyer/seller with the referring entity (Fawaz: [0004]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. What is API: Definition, Specifications, Types, Documentation;
What is an Application Programming Interface, IBM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Shui/
Primary Examiner, Art Unit 3684